Title: William Steptoe to Thomas Jefferson, [24 July 1819]
From: Steptoe, William
To: Jefferson, Thomas


          
            D, sir,
            Saturday evening. 24 July 1819
          
          My syringe is so often lent & sent about the neighbourhood that I am sorry to say I do not know who had it last. However I will dispact dispatch a boy after it, and when found send it over to Burwell, thinking it would answer a very good purpose in his case—In the mean time, you might repeat the purgative by Giving him a tablespoonfull of Castor oil once in two hours. After the Bowells are effectually open’d; the pain might be releived occasionally with Laudanum
          
            With great regard Yours &c &c
            Will: Steptoe
          
        